UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 0-11757 J.B. HUNT TRANSPORT SERVICES, INC. (Exact name of registrant as specified in its charter) Arkansas 71-0335111 (State or other jurisdiction (I.R.S. Employer of incorporation or Identification No.) organization) 615 J.B. Hunt Corporate Drive, Lowell, Arkansas72745 (Address of principal executive offices) 479-820-0000 (Registrant's telephone number, including area code) www.jbhunt.com (Registrant's web site) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX The number of shares of the registrant’s $0.01 par value common stock outstanding on March 31, 2011 was 120,233,567. J.B. HUNT TRANSPORT SERVICES, INC. Form 10-Q For The Quarterly Period Ended March 31, 2011 Table of Contents Page Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Statements of Earnings for the Three Months Ended March 31, 2011 and 2010 3 Condensed Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements as of March 31, 2011 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 15 Part II. Other Information Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 5. Other Information 16 Item 6. Exhibits 17 Signatures 18 Exhibits 19 2 Part I.Financial Information ITEM 1.FINANCIAL STATEMENTS J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Statements of Earnings (in thousands, except per share amounts) (unaudited) Three Months Ended March 31, Operating revenues, excluding fuel surcharge revenues $ $ Fuel surcharge revenues Total operating revenues Operating expenses: Rents and purchased transportation Salaries, wages and employee benefits Fuel and fuel taxes Depreciation and amortization Operating supplies and expenses Insurance and claims General and administrative expenses, net of asset dispositions Operating taxes and licenses Communication and utilities Total operating expenses Operating income Net interest expense Earnings before income taxes Income taxes Net earnings $ $ Weighted average basic shares outstanding Basic earnings per share $ $ Weighted average diluted shares outstanding Diluted earnings per share $ $ Dividends declared per common share $ $ See Notes to Condensed Consolidated Financial Statements. 3 J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Balance Sheets (in thousands) March 31, 2011 December 31, 2010 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Prepaid expenses and other Total current assets Property and equipment, at cost Less accumulated depreciation Net property and equipment Other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $ $ Trade accounts payable Claims accruals Accrued payroll Other accrued expenses Deferred income taxes Total current liabilities Long-term debt Other long-term liabilities Deferred income taxes Stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements. 4 J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Three Months Ended March 31, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Share-based compensation Gain on sale of revenue equipment and other ) ) Provision/(benefit) for deferred income taxes ) Changes in operating assets and liabilities: Trade accounts receivable ) ) Income tax payable Other assets Trade accounts payable ) Claims accruals Accrued payroll and other accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Additions to property and equipment ) ) Net proceeds from sale of equipment Change in other assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuances of long-term debt 0 Payments on long-term debt ) 0 Proceeds from revolving lines of credit and other Payments on revolving lines of credit and other ) ) Purchase of treasury stock ) 0 Stock option exercises and other Tax benefit on stock options exercised Dividends paid ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Income taxes $ $ See Notes to Condensed Consolidated Financial Statements. 5 J.B. HUNT TRANSPORT SERVICES, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. General Basis of Presentation The accompanying unaudited interim Condensed Consolidated Financial Statements have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for interim financial information.We believe such statements include all adjustments (consisting only of normal recurring adjustments) necessary for the fair presentation of our financial position, results of operations and cash flows at the dates and for the periods indicated.Pursuant to the requirements of the Securities and Exchange Commission (SEC) applicable to quarterly reports on Form 10-Q, the accompanying financial statements do not include all disclosures required by GAAP for annual financial statements.While we believe the disclosures presented are adequate to make the information not misleading, these unaudited interim Condensed Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2010.Operating results for the periods presented in this report are not necessarily indicative of the results that may be expected for the calendar year ending December 31, 2011, or any other interim period.Our business is somewhat seasonal with slightly higher freight volumes typically experienced during August through early November in our full-load freight transportation business. 2. Earnings Per Share We compute basic earnings per share by dividing net earnings available to common stockholders by the actual weighted average number of common shares outstanding for the reporting period.Diluted earnings per share reflects the potential dilution that could occur if holders of unvested restricted share units or stock options exercised or converted their holdings into common stock.The dilutive effect of restricted share units and stock options was 3.0 million shares during the first quarter 2011, compared to 3.1 million shares during the first quarter 2010. 3. Share-based Compensation The following table summarizes the components of our share-based compensation program expense (in thousands): Three Months Ended March 31, Restricted share units: Pretax compensation expense $ $ Tax benefit Restricted share unit expense, net of tax $ $ Stock options: Pretax compensation expense $ $ Tax benefit Stock option expense, net of tax $ $ As of March 31, 2011, we had $44.9 million and $3.5 million of total unrecognized compensation expense related to restricted share units and nonstatutory stock options, respectively, which is expected to be recognized over the remaining weighted-average period of 3.0 years for restricted share units and 1.5 years for stock options. 6 4. Financing Arrangements Outstanding borrowings under our current financing arrangements consist of the following (in millions): March 31, 2011 December 31, 2010 Revolving line of credit $ $ Term loan Senior notes, net of unamortized discount Less current portion of long-term debt ) ) Total long-term debt $ $ Revolving Line of Credit At March 31, 2011, we were authorized to borrow up to $350 million under a revolving line of credit, which is supported by a credit agreement with a group of banks and expires in March 2012.The applicable interest rate under this agreement is based on either the prime rate or LIBOR, depending upon the specific type of borrowing, plus a margin based on the level of total borrowings and our credit rating.At March 31, 2011, we had $49.0 million outstanding at an average interest rate of 1.5% under this agreement. Term Loan On March 28, 2011, we entered into a three year, unsecured $200 million variable rate term loan agreement, which matures March 29, 2014.Proceeds were used for existing indebtedness payments and general working capital purposes.We are required to make an installment payment of $50 million in March 2013, with the remaining $150 million payable at maturity.The applicable interest rate on the Base Rate loans is the greater of the Federal Funds Rate plus 1/2 of 1% or the Prime Rate in effect on the day of the loan.The applicable interest rate on the Eurodollar Rate loans is based on LIBOR plus an applicable margin and other fees.At March 31, 2011, we had $200 million outstanding under this variable rate term loan facility at an interest rate of 1.41%. Senior Notes Our senior notes consist of three separate issuances.The first is $200 million of 5.31% senior notes, which matured and were paid on March 29, 2011.The second is $200 million of 6.08% senior notes, which mature in July 2014.For this second issuance, principal payments in the amount of $50.0 million are due in July 2012 and 2013, with the remainder due upon maturity.Interest payments are due semiannually in January and July of each year. The third is $250 million of 3.375% senior notes, which were issued in September 2010.The notes mature September 2015, with interest payments due semiannually in March and September of each year.We may redeem for cash some or all of the notes based on a redemption price set forth in the note indenture. Our financing arrangements require us to maintain certain covenants and financial ratios. We were in compliance with all covenants and financial ratios at March 31, 2011. 5. Capital Stock On April 28, 2010, our Board of Directors authorized the purchase of $500 million of our common stock.We have purchased 8.5 million shares for approximately $306 million.At March 31, 2011, we had $194 million remaining under this authorization.On February 3, 2011, our Board of Directors declared a regular quarterly dividend of $0.13 per common share, which was paid on February 25, 2011, to stockholders of record on February 15, 2011.On April 28, 2011, our Board of Directors declared a regular quarterly dividend of $0.13 per common share, which will be paid on May 27, 2011, to stockholders of record on May 13, 2011. 6. Fair Value Measurements Our assets and liabilities measured at fair value are based on the market approach valuation technique which considers prices and other relevant information generated by market transactions involving identical or comparable assets and liabilities. 7 At March 31, 2011, we had $10.5 million of trading investments measured at fair value, based on quoted market prices (Level 1).Trading investments are classified in other assets in our Condensed Consolidated Balance Sheets and are measured on a recurring basis. The carrying amounts and estimated fair values, based on their net present value, discounted at our current borrowing rate, of our long-term debt at March 31, 2011, were as follows (in millions): Carrying Value Estimated Fair Value Revolving line of credit $ $ Term loan $ $ Senior notes $ $ The carrying amounts of all other instruments at March 31, 2011, approximate their fair value due to the short maturity of these instruments. 7. Income Taxes Our effective income tax rate was 38.5% for the three months ended March 31, 2011 and 2010.In determining our quarterly provision for income taxes, we use an estimated annual effective tax rate, which is based on our expected annual income, statutory tax rates, best estimate of nontaxable and nondeductible items of income and expense and the ultimate outcome of tax audits. At March 31, 2011, we had a total of $17.5 million in gross unrecognized tax benefits, which are a component of other long-term liabilities on our balance sheet. Of this amount, $11.4 million represents the amount of unrecognized tax benefits that, if recognized, would impact our effective tax rate.The total amount of accrued interest and penalties for such unrecognized tax benefits was $3.2 million at March 31, 2011. 8. Legal Proceedings We are a defendant in certain class-action allegations in which the plaintiffs are current and former California-based drivers who allege claims for unpaid wages, failure to provide meal and rest periods, and other items.Further proceedings have been stayed in these matters pending the California Supreme Court’s decision in a case unrelated to ours involving similar issues.We cannot reasonably estimate at this time the possible loss or range of loss, if any, that may arise from these lawsuits. We are involved in certain other claims and pending litigation arising from the normal conduct of business.Based on our present knowledge of the facts and, in certain cases, opinions of outside counsel, we believe the resolution of these claims and pending litigation will not have a material adverse effect on our financial condition, results of operations or our liquidity. 9. Business Segments We reported four distinct business segments during the three months ended March 31, 2011 and 2010.These segments included Intermodal (JBI), Dedicated Contract Services® (DCS), Truck (JBT), and Integrated Capacity Solutions (ICS).The operation of each of these businesses is described in Note 13, Segment Information, of our Annual Report (Form 10-K) for the year ended December 31, 2010.A summary of certain segment information is presented below (in millions): 8 Assets (Excludes intercompany accounts) As of March 31, JBI $ $ DCS JBT ICS 37 29 Other (includes corporate) Total $ $ Operating Revenues For The Three Months Ended March 31, JBI $ $ DCS JBT ICS 75 61 Subtotal Inter-segment eliminations (8
